EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of May 15, 2005
(the “Effective Date”), between Insight Direct USA, Inc., an Illinois
corporation, (“Company”) and Mark McGrath (“Executive”) to be effective as of
May 23, 2005.

R E C I T A L S

A. Company desires to employ Executive as President, and Executive desires to
accept such employment.



  B.   Company has decided to offer Executive an employment agreement, the terms
and provisions of which are set forth below.

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

1. TERMS OF AGREEMENT.

(a) Initial Term. Executive shall be employed by Company for the duties set
forth in Section 2 for a two-year term, commencing as of May 23, 2005 and ending
on May 22, 2007 (the “Initial Term”), unless sooner terminated in accordance
with the provisions of this Agreement.

(b) Renewal Term; Employment Period Defined. The period of time Executive is
employed by Company under this or any successor Agreement shall be referred to
as the “Employment Period.” On each successive day after the commencement of the
Initial Term, without further action on the part of Company or Executive, the
Employment Period shall be automatically renewed for a new two-year term dated
effective and beginning upon each such successive day (the “Renewal Term”);
provided, however, that Company may notify Executive, or the Executive may
notify the Company, at any time, that there shall be no renewal of the
Employment Period, and in the event of such notice, the Employment Period shall
immediately cease to renew and shall terminate naturally at the end of the then
current Renewal Term. No severance or other post-termination compensation will
be due or payable in the event of a termination resulting from non-renewal.

2. POSITION AND DUTIES.

(a) Job Duties. Company does hereby employ, engage and hire Executive as
President, and Executive does hereby accept and agree to such employment,
engagement, and hiring. Executive’s duties and authority during the Employment
Period shall be such executive and managerial duties as the Chief Executive
Officer of Insight Enterprises Inc., a Delaware corporation (“Parent”), shall
reasonably determine. Executive will devote full time on behalf of the Company,
or such lesser amount of time as the Chief Executive Officer of Parent may
determine, reasonable absences because of illness, personal and family
exigencies excepted.

(b) Best Efforts. Executive agrees that at all times during the Employment
Period he will faithfully, and to the best of his ability, experience and
talents, perform the duties that may be required of and from him and fulfill his
responsibilities hereunder pursuant to the express terms hereof. Executive’s
ownership of, or participation (including any board memberships) in, any entity
(other than Company) must be disclosed to the Chief Executive Officer of Parent;
provided, however, that Executive need not disclose any equity interest held in
any public company or any private company that is not engaged in a Competing
Business (as defined in Section 10 of this Agreement) when such interest
constitutes less than 5% of the issued and outstanding equity of such public or
private company.

3. COMPENSATION.

(a) Base Salary. Company shall pay Executive a “Base Salary” in consideration
for Executive’s services to Company at the rate of $325,000 per annum. The Base
Salary shall be payable as nearly as possible in equal semi-monthly installments
or in such other installments as are customary from time to time for Company’s
executives. The Base Salary may be adjusted from time to time in accordance with
the procedures established by Company for salary adjustments for executives,
provided that the Base Salary shall not be reduced.

(b) Incentive Compensation.

(1) Executive shall also be permitted to participate in such incentive
compensation plans as are adopted by the Compensation Committee of the Board
(the “Committee”) from time to time. Beginning with FY 2005, Executive shall be
eligible for an incentive bonus, calculated and payable annually, based upon the
Company’s reported diluted earnings per share (“EPS”). Certain quarterly
payments may be made with respect to the first three quarters of the year as
provided in the Section 3(b)(2), below. The Committee may, but is not required
to, award additional bonus amounts for extraordinary performance or to adjust
for inequities resulting from application of the formula. During the last half
of each year, the Committee, with input from senior management (including
Executive) shall review the incentive compensation plan or formula currently in
place in light of all relevant circumstances and business conditions, and shall,
in its discretion and business judgment, determine whether to provide incentive
compensation for the following year and, if so, make a determination as to the
appropriate incentive formula or incentive allocation for Executive for such
following year.

(2) Quarterly payments shall be made as provided in this subsection (2). The
annual threshold number based on the incentive formula, or Minimum, shall be
prorated based on the quarterly EPS budgets for the year in question. If the
prorated quarterly Minimum is achieved in any quarter, Company will calculate
the bonus that would be payable (assuming the annual Minimum is achieved) based
on actual performance of the particular quarter. A percentage of this amount
will be paid as a quarterly bonus. The percentage shall be 60% for 2005 and 50%
for 2006 and later years.

At the end of the year, the total bonus payable will be calculated. After
deduction of actual amounts paid during the year, any additional amounts due
will be paid. Clawbacks are possible, but not mandatory, and shall be subject to
the procedures and standards described below. Any clawbacks shall be in the form
of decreases in future bonuses on a schedule as determined by the Committee. If
Executive’s employment is terminated for any reason, any unpaid clawback amounts
will be deducted from any severance compensation or shall be owed to Company by
Executive after such termination.

Limitation on clawbacks:

If 90% of the annual threshold is reached, there will be no clawback of any
bonuses paid for the first three quarters.

If 100% of the prior year’s actual earnings per share are reached, there will be
no clawback of any bonuses paid for the first three quarters.

If 75% of the annual threshold is reached, the clawback cannot exceed 50% of the
bonuses paid for the first three quarters.

Other steps required before a clawback will be instituted. A clawback will not
be automatic. The Committee must decide to institute all or any part of a
permitted clawback.

In determining whether there should be a clawback, the Committee shall consider
at least all of the following factors: (1) the exent to which there were
(a) changes in accounting policies, tax provisions or regulations not
anticipated at the beginning of the year, (b) unusual or “one-time” occurrences
not within the reasonable control of the Company, or (c) extraordinary steps
taken by the Company that had an effect on financial performance but were in the
longer term interests of the Company; (2) the extent to which actual results for
the peers of Company is favorable or unfavorable vis-à-vis the Company;
(3) industry trends and results for the year; and (4) other factors presented by
the Chief Executive Officer of Parent.

Possibility of bonuses without regard to earnings. The Committee shall also have
the discretion to award bonuses quarterly, or after the completion of any year,
based upon the factors enumerated above, regardless of whether or not the
Company achieves the annual threshold number.

(3) Each final annual bonus payment, if any, shall be paid within the 30 days
following the date of the year-end earnings press release.

(c) Equity Compensation. Executive shall also be permitted to participate in
such equity compensation plans as are adopted by the Board or Committee from
time to time. During the last half of each year, the Committee, with input from
senior management (including Executive) shall review the equity compensation
plan or formula in light of all relevant circumstances and business conditions,
and shall, in its discretion and business judgment, determine whether to provide
equity compensation for the following year and, if so, make a determination as
to the appropriate equity formula or equity allocation for Executive for such
following year.

(d) Incentive and Benefit Plans. Executive will be entitled to participate in
those incentive compensation and benefit plans reserved for the Company’s
executives, including any stock option plan maintained by the Company, in
accordance with the terms of such compensation and benefit plans. Additionally,
the Executive shall be entitled to participate in any other benefit plans
sponsored by Company, including but not limited to, any retirement, 401(k), or
savings plans, life insurance plan and health insurance plan available generally
either to employees or to senior executives of Company from time to time,
subject to any restrictions specified in, or amendments made to, such plans.
Executive shall be entitled to D&O insurance and indemnification as provided by
Company consistent with the coverage provided to other Directors and Officers.
The Executive shall be entitled to four (4) weeks vacation during the calendar
year, and such additional vacation time as the Chief Executive Officer of Parent
shall approve, with such vacation to be carried over, scheduled and taken in
accordance with the Company’s standard vacation policies.

4. BUSINESS EXPENSES.

The Company will reimburse Executive for any and all necessary, customary and
usual expenses which are incurred by Executive on behalf of Company, provided
Executive provides Company with receipts to substantiate the business expense in
accordance with Company’s policies or otherwise reasonably justifies the expense
to the Company.

5. DEATH OR DISABILITY.

(a) Death. This Agreement shall terminate upon Executive’s death. Executive’s
estate shall be entitled to receive the Base Salary due through the date of his
death. Company shall also pay to Executive’s estate within the 30 days following
the date of the year-end earnings press release a prorated portion of any
incentive compensation to which Executive would have been entitled (had
Executive not died) for the year in which this Agreement terminated due to
Executive’s death. If this Agreement is terminated due to Executive’s Death,
Executive shall receive all of the payments and benefits called for by
Section 6(c).

(b) Disability. This Agreement shall also terminate in the event of Executive’s
“Disability”. For purposes of this Agreement, “Disability” means the total and
complete inability of Executive to perform the essential duties associated with
his normal position with Company (after any accommodations required by the
Americans with Disabilities Act or applicable state law) due to a physical or
mental injury or illness that occurs while Executive is actively employed by
Company. Any dispute concerning whether Disability has occurred will be
determined by a physician selected by mutual agreement of Company and Executive.
If this Agreement is terminated due to Executive’s Disability, Executive shall
receive all of the payments and benefits called for by Section 6(c).

6. TERMINATION BY COMPANY.

(a) Termination for Cause. Company may terminate this Agreement at any time
during the Initial Term or any Renewal Terms for “Cause” upon written notice to
Executive. If Company terminates this Agreement for “Cause,” Executive’s Base
Salary shall immediately cease, and Executive shall not be entitled to severance
payments, incentive compensation payments or any other payments or benefits
pursuant to this Agreement, except for any vested rights pursuant to any benefit
plans in which Executive participates and any accrued compensation, vacation pay
and similar items. For purposes of this Agreement, the term “Cause” shall mean
the termination of Executive’s employment by Company for one or more of the
following reasons:

(1) The criminal conviction for any felony involving theft or embezzlement from
Company or any affiliate;

(2) The criminal conviction for any felony involving moral turpitude that
reflects adversely upon the standing of Company in the community;

(3) The criminal conviction for any felony involving fraud committed against
Company, any affiliate or any individual or entity that provides goods or
services to, receives goods or services from or otherwise deals with Company or
any affiliate; or

(4) Acts by Executive that constitute repeated and material violations of this
Agreement, any written employment policies of Company or any written directives
of Company. A violation will not be considered to be “repeated” unless such
violation has occurred more than once and after receipt of written notice from
Company of such violation.

Any termination of Executive when there is not Cause is “without Cause”. If
Company terminates Executive for Cause, and it is later determined as provided
in Section 11 of this Agreement that Cause did not exist, Company will pay
Executive the amount he would have received under this Agreement if his
employment had been terminated by Company without Cause, plus interest at the
Prime Rate published by the Wall Street Journal on the date of termination. Such
payments and interest shall be calculated as of the effective date of the
initial termination. Payment shall be made within fifteen (15) days after such
later determination is made.

(b) Termination Without Cause. Company also may terminate Executive’s employment
at any time during the Initial Term or any Renewal Term without Cause. If
Company terminates this Agreement pursuant to this paragraph, Company shall
provide Executive with ninety (90) days advance written notice. This Agreement
shall continue during such notice period. The termination of this Agreement
shall be effective on the ninetieth (90th) day (the “Termination Date”)
following the day on which the notice is given.

Company may, at its discretion, place Executive on a paid administrative leave
during all or any part of said notice period. During the administrative leave,
Company may bar Executive’s access to Company’s offices or facilities if
reasonably necessary to the smooth operation of Company, or may provide
Executive with access subject to such reasonable terms and conditions as Company
chooses to impose.

(c) Continued Compensation. Should Executive’s employment by Company be
terminated without Cause, Executive shall receive as a lump sum immediately upon
such termination of the total amount of his Base Salary for the remainder of the
Initial Term or Renewal Terms, if later, less 90 days, determined as if the
employment of the Executive had not been terminated prior to the end of such
term and as if the Executive had continued to perform all of his obligations
under this Agreement and as an employee and officer of the Company. Executive
shall have no duty to mitigate damages in order to receive the compensation
described by this Subsection and the compensation shall not be reduced or offset
by other income, payments or profits received by Executive from any source.

(d) Incentive Compensation. Executive shall not be entitled to receive any
incentive compensation payments for the fiscal year in which his employment is
terminated for Cause or any later years. If Executive is terminated without
Cause, Executive shall receive as a lump sum promptly after the amount can be
determined a prorated portion (to the extent not previously paid) of the annual
incentive compensation that would have been awarded up to the Termination Date,
plus an amount equal to one times the higher annual bonus from the two
immediately preceding complete fiscal years. Executive shall have no duty to
mitigate damages in order to receive the compensation described by this
Subsection and the compensation shall not be reduced or offset by other income,
payments or profits received by Executive from any source.

(e) Other Plans. Except to the extent specified in this Section 6 and as
provided in this Subsection (e), termination of this Agreement shall not affect
Executive’s participation in, distributions from, and vested rights under any
employee benefit, stock option, restricted stock or other equity-based plan of
Company, which will be governed by the terms of those respective plans, in the
event of Executive’s termination of employment. Executive shall have no duty to
mitigate damages in order to receive the compensation described by this
Subsection and the compensation shall not be reduced or offset by other income,
payments or profits received by Executive from any source.

7. TERMINATION BY EXECUTIVE.

(a) General. Executive may terminate this Agreement at any time, with or without
“Good Reason”. If Executive terminates this Agreement without Good Reason,
Executive shall provide Company with ninety (90) days advance written notice. If
Executive terminates this Agreement with Good Reason, Executive shall provide
Company with thirty (30) days advance written notice. Company may, at its
discretion, place Executive on a paid administrative leave during all or any
part of any such notice period. During the administrative leave, Company may bar
Executive’s access to Company’s offices or facilities if reasonably necessary to
the smooth operation of Company, or may provide Executive with access subject to
such reasonable terms and conditions as Company chooses to impose.

(b) Good Reason Defined. For purposes of this Agreement, “Good Reason” shall
mean and include each of the following (unless Executive has expressly agreed to
such event in a signed writing):

(1) The assignment to Executive by Company of duties that are not senior
executive duties by nature except in connection with the termination of
Executive’s employment by Company either without Cause or for Cause, Executive’s
death or Disability, termination by Executive either with or without Good
Reason, or the expiration of the Agreement without renewal.

(2) The assignment of Executive by the Company to a location more than 50 miles
from the present executive offices of the Company.

(3) Reduction by Company of Executive’s Base Salary as set forth in this
Agreement or as the same may be increased from time to time.

(4) Failure of Company to obtain a specific written agreement satisfactory to
Executive from any successor to the business, or substantially all the assets,
of Company to assume this Agreement or issue a substantially similar agreement.

(5) The termination of this Agreement by Company without Cause or any attempted
termination by Company purportedly for Cause if it is thereafter determined that
Cause did not exist under this Agreement with respect to the termination.

(6) Breach of any material provisions of this Agreement by Company which is not
cured within thirty (30) days after receipt by Company of written notice of such
breach from Executive.

(7) Any action taken by Company over the specific, contemporaneous, written
objection of the Executive that is likely (i) to cause a material reduction in
the value of this Agreement to Executive or (ii) to materially impair
Executive’s abilities to discharge his duties hereunder. This provision is not
intended to affect either the Company’s or Executive’s right to terminate this
Agreement as provided for elsewhere herein.

(c) Effect of Good Reason Termination. If Executive terminates this Agreement
for Good Reason (as defined in Section 7(b)), it shall for all purposes be
treated as a termination by Company without Cause.

(d) Effect of Termination without Good Reason. If Executive terminates this
Agreement without Good Reason, while the termination shall not be characterized
as a termination for Cause, it shall for all purposes, result in the same
compensation as a termination for Cause.

8. CHANGE IN CONTROL OF COMPANY.

(a) General. Company considers the maintenance of a sound and vital management
to be essential to protecting and enhancing the best interests of Parent and its
stockholders. Company recognizes that the continuing possibility of an
unsolicited tender offer or other takeover bid for Parent or a sale of all or
substantially all of the assets or stock of Company may be unsettling to
Executive and other senior executives of Company and may result in the departure
or distraction of management personnel to the detriment of Parent and its
shareholders. The Board and the Committee have previously determined that it is
in the best interests of Parent and its shareholders for Company to minimize
these concerns by making this Change in Control provision an integral part of
this Employment Agreement, which would provide the Executive with a continuation
of benefits in the event the Executive’s employment with Company terminates
under certain limited circumstances.

This provision is offered to help assure a continuing dedication by Executive to
his duties to Company notwithstanding the occurrence of a tender offer or other
takeover bid involving Parent or a sale of the stock or assets of Company. In
particular, the Board and the Committee believe it important, should Parent
receive proposals from third parties with respect to the future of Parent or
Company, to enable Executive, without being influenced by the uncertainties of
his own situation, to assess and advise the Board whether such proposals would
be in the best interests of Parent and its shareholders and to take such other
action regarding such proposals as the Board might determine to be appropriate.
The Board and the Committee also wish to demonstrate to Executive that Company
is concerned with his welfare and intends to see he is treated fairly.

(b) Continued Eligibility to Receive Benefits. In view of the foregoing and in
further consideration of Executive’s continued employment with Company, if a
Change in Control occurs, Executive shall be entitled to a lump-sum severance
benefit provided in subparagraph (c) of this Section 8 if, prior to the
expiration of twenty-four (24) months after the Change in Control, Executive
notifies Company of his intent to terminate his employment with Company for Good
Reason or Company terminates Executive’s employment without Cause. If Executive
triggers the application of this Section by terminating employment for Good
Reason, he must do so within one hundred twenty (120) days following his receipt
of notice of the occurrence of the last event that constitutes Good Reason. The
full severance benefits provided by this Section shall be payable regardless of
the period remaining until the expiration of the Agreement without renewal.

(c) Receipt of Benefits. If Executive is entitled to receive a severance benefit
pursuant to Section 8(b) hereof, Company will provide Executive with the
following benefits:

(1) A lump sum severance payment within ten (10) days following Executive’s last
day of work equal to the sum of (i) two (2) times the greater of Executive’s
annualized Base Salary in effect on the date of termination of employment or
Executive’s highest annualized Base Salary in effect on any date during the term
of this Agreement and (ii) two (2) times the higher annual bonus from the two
immediately preceding complete fiscal years.

(2) Executive shall be vested in any and all stock bonus and stock option plans
and agreements of Company in which Executive had an interest, vested or
contingent. If applicable law prohibits such vesting, then Company shall pay
Executive an amount equal to the value of benefits and rights that would have,
but for such prohibition, been vested in Executive.

(3) Executive shall be compensated in a manner selected by the Company to
provide for life, disability, accident and group health and dental insurance
benefits, at substantially the levels Executive was receiving immediately prior
to his termination, for a period of time expiring upon the earlier of (i) the
end of the period of 42 months following his termination of employment or
(ii) the day on which he becomes eligible to receive any substantially similar
continuing health care benefits under any plan or program of any other employer
or source without being required to pay any premium with respect thereto. At
Company’s option, Company may satisfy the obligation to provide the benefits
pursuant to this Section by either (1) paying for or reimbursing Executive at
reasonable intervals for the actual cost of such benefits (and Executive shall
cooperate with Company in all respects in securing and maintaining such
benefits, including exercising all appropriate COBRA elections and complying
with all terms and conditions of such coverage in a manner to minimize the
cost), (2) payment of a lump sum in the amount of the present value, discounted
at Company’s effective borrowing rate, of the premiums for such benefits for the
continuing coverage period (which shall be calculated based on the conclusive
presumption that the cost or premiums will remain constant at the rate existing
for COBRA coverage immediately following termination), or (3) a combination of
the foregoing options (for example, Company may elect to pay Executive’s
premiums during the period of time covered by COBRA, and thereafter pay a lump
sum to cover the present value of the remaining cost).

Executive shall have no duty to mitigate damages or loss in order to receive the
benefits provided by this Section or in this Agreement. If Executive is entitled
to receive the payments called for by this Section 8(c), Executive’s right to
receive the compensation provided by Section 6(c) or 7(c) shall to the extent of
such payments be reduced.

(d) Change in Control Defined. For purposes of this Agreement, a “Change in
Control” means any one or more of the following events:

(1) When the individuals who, at the beginning of any period of two years or
less, constituted the Board cease, for any reason, to constitute at least a
majority thereof unless the election or nomination for election of each new
director was approved by the vote of at least two thirds of the directors then
still in office who were directors at the beginning of such period;

(2) A change of control of the Parent or the Company through a transaction or
series of transactions, such that any person (as that term is used in Section 13
and 14(d)(2) of the Securities Exchange Act of 1934 (“1934 Act”)), excluding
affiliates of the Company as of the Effective Date, is or becomes the beneficial
owner (as that term is used in Section 13(d) of the 1934 Act) directly or
indirectly, of securities of the Parent representing 20% or more of the combined
voting power of the Parent’s then outstanding securities or securities of the
Company representing a majority of the combined voting power of the Company’s
then outstanding securities;

(3) Any merger, consolidation or liquidation of the Parent in which the Parent
is not the continuing or surviving company or pursuant to which stock would be
converted into cash, securities or other property, other than a merger of the
Parent in which the holders of the shares of stock immediately before the merger
have the same proportionate ownership of common stock of the surviving company
immediately after the merger;

(4) Any merger, consolidation or liquidation of Company with non-affiliated
parties in which the Company is not the continuing or surviving company or
pursuant to which Company’s stock would be converted into cash, securities or
other property;

(5) The shareholders of the Parent or Company approve any plan or proposal for
the liquidation or dissolution of Parent or the Company; or

(6) Substantially all of the assets of the Parent or Company are sold or
otherwise transferred to parties that are not within a “controlled group of
corporations” (as defined in Section 1563 of the Code) in which Company is a
member at the Relevant Date.

(e) Good Reason Defined. For purposes of this Section, “Good Reason” shall have
the meaning assigned to it in Section 7(b), except that for this purpose only,
Section 7(b)(1) shall read, “[t]the assignment by Company or any ultimately
controlling successor entity of duties that are materially different from
Executive’s duties before the Change in Control or that are inconsistent with
his position as President of Company and such ultimately controlling successor
entity unless Executive accepts a position at Parent or one of its
subsidiaries.”

(f) Notice of Termination by Executive. Any termination by Executive under this
Section 8 shall be communicated by written notice to Company which shall set
forth generally the facts and circumstances claimed to provide a basis for such
termination.

(g) Gross-Up Allowance.

(1) General Rules. The Code places significant tax consequences on Executive and
Company if the total payments made to Executive due, or deemed due, to a Change
in Control exceed prescribed limits. For example, if Executive’s “Base Period
Income” (as defined below) is $100,000 and Executive’s “Total Payments” exceed
299% of such Base Period Income (the “Cap”), Executive will be subject to an
excise tax under Section 4999 of the Code of 20% of all amounts paid to him in
excess of $100,000. In other words, if Executive’s Cap is $299,999, he will not
be subject to an excise tax if he receives exactly $299,999. If Executive
receives $300,000, he will be subject to an excise tax of $40,000 (20% of
$200,000). In the event such a consequence occurs, for any reason, due to this
Agreement or otherwise, Company shall pay to Executive a “gross-up allowance”
equal in amount to the sum of (i) the excise tax liability of Executive on the
Total Payments, and (ii) all the total excise, income, and payroll tax liability
of Executive on the “gross-up allowance,” further increased by all additional
excise, and income, and payroll tax liability thereon, which increase shall be
part of the “gross-up allowance” for purpose of computing the gross-up
allowance. Company shall indemnify and hold Executive harmless from such
additional tax liability for the income and payroll tax arising from the
“gross-up allowance” and all excise tax arising with respect to compensation and
other payments made to Executive under this Agreement and excise, income, and
payroll tax on the “gross-up allowance”, and all penalties and interest thereon.
The purpose and effect of the “gross-up allowance” is to cause Executive to have
the same net compensation after income, excise, and payroll taxes that Executive
would have if there was no tax under Code § 4999.

(2) Special Definitions. For purposes of this Section, the following specialized
terms will have the following meanings:

(i) “Base Period Income”. “Base Period Income” is an amount equal to Executive’s
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2)of the Code and the regulations adopted thereunder.
Generally, Executive’s “annualized includable compensation” is the average of
his annual taxable income from the Company for the “base period”, which is the
five calendar years prior to the year in which the Change of Control occurs.

(ii) “Cap” or “280G Cap”. “Cap” or “280G Cap” shall mean an amount equal to 2.99
times Executive’s “Base Period Income”. This is the maximum amount which he may
receive without becoming subject to the excise tax imposed by Section 4999 of
the Code or which Company may pay without loss of deduction under Section 280G
of the Code.

(iii) “Total Payments”. The “Total Payments” include any “payments in the nature
of compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder), made pursuant to this Agreement or otherwise, to or for
Executive’s benefit, the receipt of which is contingent or deemed contingent on
a Change of Control and to which Section 280G of the Code applies.

(h) Effect of Repeal. In the event that the provisions of Sections 280G and 4999
of the Code are repealed without succession, this Section shall be of no further
force or effect.

(i) Employment by Successor. For purposes of this Agreement employment by a
successor of Company or a successor of any subsidiary of Company that has
assumed this Agreement, or continuing employment by Parent, Company or any other
subsidiary of Parent after a Change in Control, shall be considered to be
employment by Company or one of its subsidiaries. As a result, if Executive is
employed by Company or by such a successor, or by Parent or one of its other
subsidiaries, following a Change in Control, he will not be entitled to receive
the benefits provided by Section 8 unless his employment with the Company or the
successor is subsequently terminated without Cause or he terminates his
employment for Good Reason.

9. CONFIDENTIALITY.

Because of Executive’s knowledge of and participation in executive issues and
decisions as a result of his present and former executive positions, for
purposes of Sections 9 and 10 of this Agreement, “Company” shall be interpreted
to include Parent, Company and all of Parent’s direct and indirect subsidiaries.

Executive covenants and agrees to hold in strictest confidence, and not disclose
to any person, firm or company, without the express written consent of Company,
any and all of Company’s confidential data, including but not limited to
information and documents concerning Company’s business, customers, and
suppliers, market methods, files, trade secrets, or other “know-how” or
techniques or information not of a published nature or generally known (for the
duration they are not published or generally known) which shall come into his
possession, knowledge, or custody concerning the business of Company, except as
such disclosure may be required by law or in connection with Executive’s
employment hereunder or except as such matters may have been known to Executive
at the time of his employment by Company. This covenant and agreement of
Executive shall survive this Agreement and continue to be binding upon Executive
after the expiration or termination of this Agreement, whether by passage of
time or otherwise so long as such information and data shall be treated as
confidential by Company.

10. RESTRICTIVE COVENANTS.

(a) Covenant-not-to-Compete. In consideration of Company’s agreements contained
herein and the payments to be made by it to Executive pursuant hereto, Executive
agrees that, for a period of time equal to the time remaining in the Initial
Term or any Renewal Term (or if, but only if, a court or tribunal of final
authority finds that this period is unenforceable because it is unreasonably
long, then, if it would shorten the duration, for one year) following his
termination of employment and so long as Company is continuously not in default
of its obligations to provide payments or employment-type benefits to Executive
hereunder or under any other agreement, covenant, or obligation, he will not,
without prior written consent of Company, be employed by, consult with or act as
an advisor to another company about activity which is a “Competing Business” of
such company in the Restricted Territory, as defined below. For purposes of this
Agreement, Executive shall be deemed to be engaged in a “Competing Business” if,
in any capacity, including but not limited to proprietor, shareholder, partner,
officer, director or employee, he engages or participates, directly or
indirectly, in the operation, ownership or management of the activity of any
proprietorship, partnership, company or other business entity which activity is
directly competitive with the business the Company is now engaged in (i.e.,
direct marketing of information technology products and services to businesses,
government agencies or consumers), or any future material business actively
engaged in by Company, or any business specifically contemplated by the
Company’s business plan in effect on the date of Executive’s termination of
employment. Nothing in this subparagraph is intended to limit Executive’s
ability to own equity in a public company constituting less than five percent
(5%) of the outstanding equity of such company, when Executive is not actively
engaged in the management thereof. If requested by Executive, Company shall
furnish Executive with a good-faith written description of the business or
businesses in which Company is then actively engaged or which is contemplated by
the Company’s current business plan within 30 days after such request is made,
and only those activities so timely described in which Company is, in fact,
actively engaged or which are so contemplated may be treated as activities which
are directly competitive with Company.

(b) Non-Solicitation. Executive recognizes that Company’s customers are valuable
and proprietary resources of Company. Accordingly, Executive agrees that for a
period of one (1) year following his termination of employment, and only so long
as Company is continuously not in default of its obligations to provide payments
or employment-type benefits to Executive hereunder or under any other agreement,
covenant, or obligation, he will not, directly or indirectly, through his own
efforts or through the efforts of another person or entity: solicit business in
the Restricted Territory for or in connection with any Competing Business from
any individual or entity which obtained products or services from Company and
with whom Executive has had any contact directly or indirectly at any time
during Executive’s employment with Company; solicit business for or in
connection with a Competing Business from any individual or which may have been
solicited by Executive on behalf of Company or; solicit, hire or engage
employees of Company who would have the skills and knowledge necessary to enable
or assist efforts by Executive to engage in a Competing Business.

(c) Remedies; Reasonableness. Executive acknowledges and agrees that a breach by
Executive of the provisions of this Section 10 will constitute such damage as
will be irreparable and the exact amount of which will be impossible to
ascertain and, for that reason, agrees that Company will be entitled to an
injunction to be issued by any court of competent jurisdiction restraining and
enjoining Executive from violating the provisions of this Section. The right to
an injunction shall be in addition to and not in lieu of any other remedy
available to Company for such breach or threatened breach, including the
recovery of damages from Executive.

Executive expressly acknowledges and agrees that: (i) the Restrictive Covenants
contained herein are reasonable as to time and geographical area and do not
place any unreasonable burden upon him; (ii) the general public will not be
harmed as a result of enforcement of these Restrictive Covenants; and
(iii) Executive understands and hereby agrees to each and every term and
condition of the Restrictive Covenants set forth in this Agreement.

Executive also expressly acknowledges and agrees that Executive’s covenants and
agreements in this Section 10 shall survive this Agreement and continue to be
binding upon Executive after the expiration or termination of this Agreement,
whether by passage of time or otherwise

(d) Restricted Territory. Executive and Company understand and agree that
Company’s business is not geographically restricted and is unrelated to the
physical location of Company facilities or the physical location of any
Competing Business, due to extensive use of the Internet, telephones, facsimile
transmissions and other means of electronic information and product
distribution. Executive and Company further understand and agree that Executive
will, in part, work toward expanding the Company’s markets and geographic
business territories, and will be compensated for performing this work on behalf
of Company.

Accordingly, Company has a protectable business interest in, and the parties
intend the Restricted Territory to encompass, each and every location from which
Exectutive could engage in Competing Business in any country, state, province,
county or other political subdivision in which Company has customers, employees,
suppliers, distributors or other business partners or operations. If, but only
if, this Restrictive Territory is held to be invalid on the ground that it is
unreasonably broad, the Restricted Territory shall include each location from
which Executive can conduct business in any of the following locations: the
United States (including each state in which the Company conducts sales or
operations); Canada; the United Kingdom; and each policital subdivision of each
of the foregoing countries. If, but only if, this Restrictive Territory is held
to be invalid on the grounds that it is unreasonably broad, then the restricted
territory shall be: the United States (including each state in which the Company
conducts sales or operations); Canada; the United Kingdom; any other country in
which the Company conducts sales or operations; and each policital subdivision
of each of the foregoing countries in which Company can articulate a legitimate
protectible business interest.

11. DISPUTE RESOLUTION.

(a) Mediation. Any and all disputes arising under, pertaining to or touching
upon this Agreement, or the statutory rights or obligations of either party
hereto, shall, if not settled by negotiation, be subject to non-binding
mediation before an independent mediator. Notwithstanding the foregoing, both
Executive and Company may seek preliminary injunctive or other judicial relief
if such action is necessary to avoid irreparable damage during the pendency of
the proceedings described in this Section 11. Any demand for mediation shall be
made in writing and served upon the other party to the dispute, by certified
mail, return receipt requested, at the address specified in Section 13. The
demand shall set forth with reasonable specificity the basis of the dispute and
the relief sought. The mediation hearing will occur at a time and place
convenient to the parties in Maricopa County, Arizona, within thirty (30) days
of the date of selection or appointment of the mediator. Mediation or the waiver
of mediation by both parties shall be a condition precedent to Arbitration.

(b) Arbitration. In the event that the dispute is not settled through mediation,
the parties shall then proceed to binding arbitration before an independent
arbitrator. The mediator shall not serve as the arbitrator. EXCEPT AS PROVIDED
IN SECTION 11(a), ALL DISPUTES INVOLVING ALLEGED UNLAWFUL EMPLOYMENT
DISCRIMINATION, TERMINATION BY ALLEGED BREACH OF CONTRACT OR POLICY, OR ALLEGED
EMPLOYMENT TORT COMMITTED BY COMPANY OR A REPRESENTATIVE OF COMPANY, INCLUDING
CLAIMS OF VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION STATUTES OR PUBLIC
POLICY, SHALL BE RESOLVED PURSUANT TO THIS SECTION 11 AND THERE SHALL BE NO
RECOURSE TO COURT, WITH OR WITHOUT A JURY TRIAL.

The arbitration hearing shall occur at a time and place convenient to the
parties in Maricopa County, Arizona, within sixty (60) days of selection or
appointment of the arbitrator unless such time period is extended by the
arbitrator for good cause shown. If Company has adopted, with the consent of
Executive, a policy that is applicable to arbitrations with executives, the
arbitration shall be conducted in accordance with said policy, to the extent
that the policy is consistent with this Agreement and the Federal Arbitration
Act, 9 U.S.C. §§ 1-16. If no such policy has been adopted, the arbitration shall
be governed by the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”) in effect on the date of the first
notice of demand for arbitration. Notwithstanding any provisions in such rules
to the contrary, the arbitrator shall issue findings of fact and conclusions of
law, and an award, within fifteen (15) days of the date of the hearing unless
the parties otherwise agree.

(c) Procedure. Issues of procedure, arbitrability, or confirmation of award
shall be governed by the Federal Arbitration Act, 9 U.S. C. SS 1-16, except that
court review of the arbitrator’s award shall be that of an appellate court
reviewing a decision of a trial judge sitting without a jury.

(d) Expenses. The costs and expenses of any arbitration shall be borne by
Company. Should Executive or Company, at any time, initiate mediation or
arbitration for breach of this Agreement, Company shall reimburse Executive for
all amounts spent by Executive to pursue such mediation or arbitration
(including reasonable attorneys fees and costs), regardless of the outcome,
unless the mediator or arbitrator finds Executive’s action to have been
frivolous and without merit.

12. BENEFIT AND BINDING EFFECT.

This Agreement shall inure to the benefit of and be binding upon Company, its
successors and assigns, including but not limited to any company, person, or
other entity which may acquire all or substantially all of the assets and
business of Company or any company with or into which Company may be
consolidated or merged, and Executive, his heirs, executors, administrators, and
legal representatives, provided that the obligations of Executive may not be
delegated.

13. NOTICES.

All notices hereunder shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid and return receipt requested:

     
If to Company, to:
  Insight Enterprises, Inc.
Attn: Corporate Counsel
1305 West Auto Drive
Tempe, Arizona 85284
 
   
With a copy to:
  The Chairman of Parent’s
Compensation Committee
 
   
If to Executive, to:
  Mark McGrath

506 Yarmouth Road
Raleigh, NC 27608

Either party may change the address to which notices are to be sent to it by
giving ten (10) days written notice of such change of address to the other party
in the manner above provided for giving notice. Notices will be considered
delivered on personal delivery or on the date of deposit in the United States
mail in the manner provided for giving notice by mail.

14. ENTIRE AGREEMENT.

The entire understanding and agreement between the parties has been incorporated
into this Agreement, and this Agreement supersedes all other agreements and
understandings between Executive and Company with respect to the relationship of
Executive with Company, except with respect to other continuing or future bonus,
incentive, stock option, health, benefit and similar plans or agreements.

15. GOVERNING LAW.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Arizona.

16. CAPTIONS.

The captions included herein are for convenience and shall not constitute a part
of this Agreement.

17. DEFINITIONS.

Throughout this Agreement, certain defined terms will be identified by the
capitalization of the first letter of the defined word or the first letter of
each substantive word in a defined phrase. Whenever used, these terms will be
given the indicated meaning.

18. SEVERABILITY.

If any one or more of the provisions or parts of a provision contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity or unenforceability shall not affect any other
provision or part of a provision of this Agreement, but this Agreement shall be
reformed and construed as if such invalid, illegal or unenforceable provision or
part of a provision had never been contained herein and such provisions or part
thereof shall be reformed so that it would be valid, legal and enforceable to
the maximum extent permitted by law. Any such reformation shall be read as
narrowly as possible to give the maximum effect to the mutual intentions of
Executive and Company.

19. TERMINATION OF EMPLOYMENT.

The termination of this Agreement by either party also shall result in the
termination of Executive’s employment relationship with Company in the absence
of an express written agreement providing to the contrary. Neither party intends
that any oral employment relationship continue after the termination of this
Agreement.

20. TIME IS OF THE ESSENCE.

Company and Executive agree that time is of the essence with respect to the
duties and performance of the covenants and promises of this Agreement.

21. NO CONSTRUCTION AGAINST EITHER PARTY.

This Agreement is the result of negotiation between Company and Executive and
both have had the opportunity to have this Agreement reviewed by their legal
counsel and other advisors. Accordingly, this Agreement shall not be construed
for or against Company or Executive, regardless of which party drafted the
provision at issue. The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against either party. The Section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement in any way. Whenever the words “include,” “includes,” or
“including” are used in the Agreement, they shall be deemed to be followed by
the words “without limitation”.

Insight Direct USA, Inc.,
an Illinois corporation

By: /s/ Richard A. Fennessy



      Name: Richard A. Fennessy
Title: Chief Executive Officer

By: /s/ Mark McGrath

Mark McGrath

